301 S.E.2d 522 (1983)
Patricia Lyon MYERS
v.
Woodrow H. MYERS.
No. 825DC181.
Court of Appeals of North Carolina.
April 19, 1983.
Nichols, Caffrey, Hill, Evans & Murrelle by Charles E. Nichols, William W. Jordan *523 and Reid C. Adams, Jr., Greensboro, for plaintiff-appellee.
Ellis, Hooper, Warlick, Waters & Morgan by Lana S. Warlick, Jacksonville, for defendant-appellant.
VAUGHN, Chief Judge.
Plaintiff filed this action for absolute divorce on 8 October 1981. Plaintiff also sought distribution of marital property under G.S. 50-20.
Defendant answered and, among other things, sought to have the action dismissed because of the pendency of a prior action filed by him on 15 July 1981 in the District Court of Onslow County. The prior action is said to involve substantially the same parties, subject matter, issues and relief sought so that a judgment in the first action would support a plea of res judicata in the present action.
The judge denied defendant's "plea in abatement" and motion to dismiss. He also set out certain conclusions of law going to the merits of the defense alleged.
The appeal is from an interlocutory order and must, therefore, be dismissed. The merits of the conclusions of law set out in the order are, of course, not before us.
Appeal dismissed.
WELLS and BRASWELL, JJ., concur.